UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6167


BILLY G. ASEMANI,

                  Plaintiff - Appellant,

             v.

S. SMITH, Case Management Specialist; TYLER, Captain,
Mailroom Supervisor; KATHLEEN S. GREEN, Warden, ECI-East;
STATE OF MARYLAND,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cv-02952-RDB)


Submitted:    May 18, 2009                    Decided:   June 9, 2009


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Billy G. Asemani, Appellant Pro Se.    Stephanie Judith Lane
Weber, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Billy G. Asemani appeals the district courts denial of

his motion for reconsideration of the dismissal of his 42 U.S.C.

§ 1983 (2006) action alleging denial of access to courts.            We

review the denial of a motion for reconsideration for abuse of

discretion.     See Pacific Ins. Co. v. American Nat’l Fire Ins.

Co., 148 F.3d 396, 402 (4th Cir. 1998).            After reviewing the

record, we conclude that the district court did not abuse its

discretion    in   denying   Asemani’s   motion   for   reconsideration.

Accordingly, we affirm the order of the district court.              We

dispense with oral argument as the facts and legal contentions

are adequately expressed in the materials before the court and

further argument would not aid the decisional process.



                                                                AFFIRMED




                                    2